Pee Curiam.
Appellees move to dismiss this appel for the following reasons, to wit: (1) Because there is no index to the transcript of the proceedings, as required by rule three of this court; (2) because more than sixty days (have passed since the submission of this cause, and appel*177lant has not filed briefs which comply with rule twenty-two of this court.
Referring to the second reason above assigned, we find that appellant’s brief does not’ state (1) what the issues were; (2) how the issues were decided, and what the judgment or decree was; ( 3) the errors relied on for a reversal; (4) under a separate heading of each error relied on, separately numbered • propositions or points, stated concisely and without argument or elaboration, together with the authorities relied on in support of them. Appellant’s petition to be allowed to file index of the proceedings contained in the transcript is sufficient, and would be granted, were it not that this appeal must he dismissed on account of his failure to file briefs as required by rule twenty-two. No question is presented for our consideration. Perry, etc., Stone Co. v. Wilson (1903), 160 Ind. 435.
Appeal dismissed, and petition to index overruled.